DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claim 1-14 in the reply filed on June 13, is acknowledged.  Claims 15-20 have been withdrawn.
Applicant's election with traverse of Species 1, claims 1, 2, 4-9 and 11-14, in the reply filed on June 13, 2022 is also acknowledged.  The traversal is on the ground(s) that there is a lack of indication of the different fields of search required for the examining species 1 and species 2 or how any prior art would not likely be applicable to both species.  This is not found persuasive because of the structural differences as pointed out in the restriction requirement.  Species 2 would have required the Examiner to search CPC classes involving stacked devices on top of each other, while Species 1 requires searching CPC classes which involve devices mounted/stacked on the same substrate/wafer side-by-side.  Species 2 would have also required the Examiner search CPC classes which involve devices with through-silicon vias (TSVs).  This would have presented an extra search/examination burden on the examiner as Species 1 and Species 2 are structurally two separate and distinct inventions.  Examiner notes that the MPEP states that there can be only one patent per invention, hence one invention per application.
The requirement is still deemed proper and is therefore made FINAL.  Claims 3 and 10 have been withdrawn.  Action on the merits is as follows:

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a first detector formed on a silicon layer, a second detector formed on a non-silicon layer” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-9 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khodja (US 2009/0078964 A1) in view of Starr et al. (Starr) “RVS large format arrays for astronomy”.
	In regard to claim 1, Khodja (Figs. 2, 4, 13 and associated text) discloses a silicon-based support structure (items 35, abstract); a first detector (left or right PIN structure or PIN or NIP structure) formed on a silicon layer (P or N layer, paragraph 34), a second detector (left or right PIN structure or PIN or NIP structure) formed on a non-silicon layer (P or N layer, paragraph 34), but does not specifically disclose a direct bond hybridization (DBH) structure between the support structure and the silicon layer of the first detector and between the support structure and the non-silicon layer of the second detector.
	Starr (Abstract, pages 2, 4, 5, 6, Figs. 3, 4, 8 Table 1, Table 2) discloses a silicon-based support structure (ROIC); a detector formed on a silicon layer (SiPIN), detectors formed on a non-silicon layer (InGaAs, InSb), a direct bond hybridization (DBH) structure (pages 5, 6, Fig. 8) between the support structure (ROIC) and the silicon layer of a detector (SiPIN) and between the support structure (ROIC) and the non-silicon layer of a detector (InGaAs, InSb).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Khodja with the teachings of Starr for the purpose of wavelength and performance criteria, low noise and dark current, high quantum efficiency, excellent uniformity, built in self-test (BIST) and mechanically superior interface with no air gap or epoxy weakness (pages 2-6).
	In regard to claims 2 and 9, Khodja (Figs. 2, 4, 13 and associated text) as modified by Starr (Abstract, pages 2, 4, 5, 6, Figs. 3, 4, 8 Table 1, Table 2) discloses wherein the first detector is bonded to the support structure/ROIC at a first bonding location using a DBH process and the second detector is bonded to the support structure/ROIC at a second bonding location using indium-based hybridization, the DBH structure extending from the first bonding location to the second bonding location.  Examiner note that “using a DBH process” and “using indium-based hybridization” are product-by-process limitations.  
	"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (fed Cir. 1985).
	The method of forming a device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.
	In regard to claims 4 and 11, Khodja (Figs. 2, 4, 13 and associated text) as modified by Starr (Abstract, pages 2, 4, 5, 6, Figs. 3, 4, 8 Table 1, Table 2) discloses comprising an indium bump layer (pages 5, 6) between the second detector (InGaAs, InSb) and the DBH structure (Fig. 8, pages 5, 6).
	In regard to claims 5 and 12, Khodja (Figs. 2, 4, 13 and associated text) as modified by Starr (Abstract, pages 2, 4, 5, 6, Figs. 3, 4, 8 Table 1, Table 2) discloses wherein a first Z-height of the first detector above the support structure/ROIC is the same as a second Z-height of the second detector above the support structure/ROIC.
	In regard to claims 6 and 13, Khodja (Figs. 2, 4, 13 and associated text) as modified by Starr (Abstract, pages 2, 4, 5, 6, Figs. 3, 4, 8 Table 1, Table 2) discloses wherein the first detector (SiPIN, Starr) is a visible light band detector and the second detector (InGaAs, InSb) is an infrared band detector.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Khodja with the teachings of Starr for the purpose of wavelength and performance criteria, low noise and dark current, high quantum efficiency, excellent uniformity, built in self-test (BIST) and mechanically superior interface with no air gap or epoxy weakness (pages 2-6).
	In regard to claims 7 and 14, Khodja (Figs. 2, 4, 13 and associated text) as modified by Starr (Abstract, pages 2, 4, 5, 6, Figs. 3, 4, 8 Table 1, Table 2) discloses wherein the non-silicon layer includes at least one of: (i) Mercury Cadmium Telluride; (ii) Indium Phosphide (iii) Gallium Antimonide; (iv) Indium Gallium Arsenide; (InGaAs)  (v) Indium Antimonide, and (vi) a strained layer superlattice.
	In regard to claim 8, Khodja (Figs. 2, 4, 13 and associated text) as modified by Starr (Abstract, pages 2, 4, 5, 6, Figs. 3, 4, 8 Table 1, Table 2) discloses a silicon-based read out integrated circuit (ROIC); a first detector formed on a silicon layer, a second detector formed on a non-silicon layer; and a direct bond hybridization (DBH) structure between the ROIC and the first detector and the second detector.
	Khodja (Figs. 2, 4, 13 and associated text) discloses a silicon-based support structure (items 35, abstract); a first detector (left or right PIN structure or PIN or NIP structure) formed on a silicon layer (P or N layer, paragraph 34), a second detector (left or right PIN structure or PIN or NIP structure) formed on a non-silicon layer (P or N layer, paragraph 34), but does not specifically disclose a silicon based read out integrated circuit (ROIC), a direct bond hybridization (DBH) structure between the support structure and the silicon layer of the first detector and between the support structure and the non-silicon layer of the second detector.
	Starr (Abstract, pages 2, 4, 5, 6, Figs. 3, 4, 8 Table 1, Table 2) discloses a read out integrated circuit (ROIC) (ROIC); a detector formed on a silicon layer (SiPIN), detectors formed on a non-silicon layer (InGaAs, InSb), a direct bond hybridization (DBH) structure (pages 5, 6, Fig. 8) between the ROIC (ROIC) and the silicon layer of a detector (SiPIN) and between the ROIC (ROIC) and the non-silicon layer of a detector (InGaAs, InSb).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Khodja with the teachings of Starr for the purpose of wavelength and performance criteria, low noise and dark current, high quantum efficiency, excellent uniformity, built in self-test (BIST) and mechanically superior interface with no air gap or epoxy weakness (pages 2-6).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Technology Today “Highlighting Raytheon’s Engineering & Technology Innovation”, May 2019, Issue 2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        July 7, 2022